DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Remarks and Amendments filed on 07-07-2022. As directed, claims 10-17 were previously withdrawn, claims 1 and 3-9 have been amended, and claim 2 has been canceled. Thus, claims 1 and 3-9 are pending in the application.

Response to Amendment
Applicant has amended claims 1, and 3-9 to further limit the “detachable members” with sufficient structure. The claim terms previously interpreted under 35 USC 112(f) are no longer being interpreted as such.
Applicant has amended claim 1 and claim 8 to address indefinite language. The previously held rejections under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant argues (see pages 18-19 of the Remarks as filed) the cam strap 153 of Bobey, relied on as the analogous first and second wing bands, does not couple together the chest and back panels (14, 16), rather that the main strap 161 couples the two together. Examiner respectfully disagrees. While paragraph 269 of Bobey does state that “a main strap 161 attached to the side tab 152 of the back panel 16 for coupling with the D-ring to secure the chest and back panels 14, 16 together”, at this citation, Bobey explains that the main strap 161 connects to D-ring 155. As seen in Figure 2 of Bobey, the main strap 161 extends from the rear panel 16. Further, Figure 1 shows the coupling of main strap 161 at the rear portion of D-ring 155. Still further, paragraph 269 of Bobey further details “a cam strap 153 coupled to the cam buckle 151, a D-ring 155 coupled to the cam strap 153” which is shown in Figure 1. In other words, the cam strap 153 is the component that couples cam buckle 151 at the front panel and D-ring 155 at the back panel, and is properly relied on as the wing band in claim 1 and in claim 8. The rejection of claims 1 and 8 employing Bobey will therefore be maintained below.
Applicant argues (see Remarks as filed page 21) that the relied upon portion of Shagdar (i.e. element 80) used for the recited wing bands fail to render obvious the language of claims 1 and 8 that requires the wing bands be attached to respective portions of the front/rear panels because the analogous wing bands attach to themselves (i.e. 52 couples with 86 in Figure 4). Examiner respectfully disagrees. The claims require that respective wing bands attach to respective front/rear panel sides. Paragraph 50, lines 1-10 of Shagdar and Fig. 4 show the attachment of elements 52 and 86 cited above. Further, band 80 is connected to the front panel 62 at respective sides of the front panel, and Velcro fasteners on band 80 (see for example 86 and 52 in Fig. 4) connect to a portion of the same band attached to the front panel after the wing band loops through the ring, thereby the wing band indirectly couples back to the first front panel via the other end of the band, via the attachment of the wing band to the front panel. Further, Fig. 2 also shows the wing band end overlapping on the front panel, thus the wing bands still overlap and attach to the front panel. The rejection of claims 1, 3, 5, and 8 employing Hill and Shagdar will therefore be maintained below.
Applicant further argues (see Remarks as filed page 21) that Velcro 88 of Shagdar would not be properly relied on for the attachment of the wing band to respective front/rear panels of claims 1 and 8. This argument is moot as Velcro 88 of Shagdar is not relied upon.
Applicant argues (see Remarks as filed page 22) that Colchie, used to reject claim 4, fails to cure the deficiencies of claim 1. As noted previously, the claimed deficiencies of the combination of Hill and Shagdar are not persuasive. Therefore, the rejection of claim 4 in view of Colchie will be maintained.
Applicant argues (see Remarks as filed pages 22-23) that Silverberg, used to reject claim 6, fails to cure the deficiencies of claim 1. As noted previously, the claimed deficiencies of the combination of Hill and Shagdar are not persuasive. Therefore, the rejection of claim 6 in view of Silverberg will be maintained.
Applicant argues (see Remarks as filed page 23) that Boston, used to reject claim 7, fails to cure the deficiencies of claim 1. As noted previously, the claimed deficiencies of the combination of Hill and Shagdar are not persuasive. Therefore, the rejection of claim 7 in further view of Boston will be maintained.
Applicant argues (see Remarks as filed pages 23-24) that Feng, used to reject claim 8, fails to cure the above noted deficiencies. As noted previously, the claimed deficiencies of the combination of Hill and Shagdar are not persuasive. Therefore, the rejection of claim 8 in view of Feng will be maintained.
Applicant argues (see Remarks as filed page 25) that Perrine and Boston, used to reject claim 9, fails to cure the deficiencies of claim 8. As noted previously, the claimed deficiencies of the combination of Hill, Shagdar, and Feng are not persuasive. Therefore, the rejection of claim 9 in further view of Perrine and Boston will be maintained.
Specification
The use of the term Velcro, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Lines 11-13 recite “a first wing band a) connected to the first side of the first front panel, b) looping through a first ring connected to the first side of the rear panel and c) attaching to the first front panel”.  Examiner suggests amending this clause to read: “a first wing band that: a) is connected to the first side of the first front panel, b) loopsattaches
-Lines 15-17 recite “a second wing band a) connected to the second side of the first second panel, b) looping through a second ring connected to the second side of the rear panel and c) attaching to the second front panel”.  Examiner suggests amending this clause to read: “a second wing band that: a) is connected to the second side of the second front panel, b) loopsattaches.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
-Lines 11-13 recite “a first wing band that: a) is connected to the first side of the rear panel, b) lloops through a first ring connected to the first side of the first front panel and c) attaches to the rear panel or a second wing band”. Examiner suggests amending this to read “a first wing band a) connected to the first side of the rear panel, b) looping through a first ring connected to the first side of the first front panel and c) attaching to the rear panel or a second wing band” for clarity.
-Lines 15-17 recites “the second wing band a) connected to the second side of the rear panel, b) looping through a second ring connected to the second side of the second front panel and c) attaching to the rear panel or the first wing band”. Examiner suggests amending this to read “the second wing band that: a) is connected to the second side of the rear panel, b) loops through a second ring connected to the second side of the second front panel and c) attaches to the rear panel or the first wing band” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bobey (US 2018/0049939).
Regarding claim 1, Bobey discloses a tactile stimulation providing apparatus (percussion therapy apparatus 10; paragraph 247, lines 1-4; Fig. 1) in a form of a vest (covering 12; abstract, lines 1-3; paragraph 247, lines 1-5; Fig. 1), the tactile stimulation providing apparatus (10) comprising: 
a first front panel (32) including a plurality of actuators (18) arranged between a first side and a second side thereof (Fig. 3; paragraph 250, lines 1-8; paragraph 251, lines 1-5); 
a second front panel (34) including a plurality of actuators (18) arranged between a first side and a second side thereof (Fig. 3; paragraph 250, lines 1-8; paragraph 251, lines 1-5), wherein the first side of the second front panel (34) is fastenable to the second side of the first front panel (32) (paragraph 250 explains that edges 36 are releasably couple-able to each other such that 32 and 34 attach at a respective side thereof; Fig. 3); 
and a rear panel (16) including a plurality of actuators (18) arranged between a first side and a second side thereof (paragraph 249, lines 1-9; Figs. 1-2), wherein the first side of the rear panel (16) is fastenable to the first side of the first front panel (32) through a first wing band (153) a) connected to the first side of the first front panel (32) (paragraph 269, lines 1-3: strap 153 attaches to cam buckle 151 on the first front panel 32; see Fig. 1), b) looping through a first ring (155) connected to the first side of the rear panel (16) (paragraph 269, lines 1-5: strap 153 loops though D-ring 155 at the rear panel; see Fig. 1) and c) attaching to the first front panel (32) (paragraph 269, lines 1-8: strap 153 attaches to cam buckle 151 on the first front panel 32; see Fig. 1), 
and wherein the second side of the rear panel (16) is fastenable to the second side of the second front panel (32) through a second wing band (153) a) connected to the second side of the second front panel (34) (paragraph 269, lines 1-3: strap 153 attaches to cam buckle 151 on the first front panel 34; see Fig. 1), b) looping through a second ring (155) connected to the second side of the rear panel (16) (paragraph 269, lines 1-5: strap 153 loops though D-ring 155 at the rear panel; see Fig. 1) and c) attaching to the second front panel (34) (paragraph 269, lines 1-8: strap 153 attaches to cam buckle 151 on the first front panel 32; see Fig. 1).  
Regarding claim 8, Bobey discloses a tactile stimulation providing apparatus (percussion therapy apparatus 10; paragraph 247, lines 1-4; Fig. 1) in a form of a vest (covering 12; abstract, lines 1-3; paragraph 247, lines 1-5; Fig. 1), the tactile stimulation providing apparatus (10) comprising: 
a first front panel (32) including a plurality of actuators (18) arranged between a first side and a second side thereof (Fig. 3; paragraph 250, lines 1-8; paragraph 251, lines 1-5); 
a second front panel (34) including a plurality of actuators (18) arranged between a first side and a second side thereof (Fig. 3; paragraph 250, lines 1-8; paragraph 251, lines 1-5), wherein the first side of the second front panel (34) is fastenable to the second side of the first front panel (32) (paragraph 250 explains that edges 36 are releasably couple-able to each other; Fig. 3); 
and a rear panel (16) including a plurality of actuators (18) arranged between a first side and a second side thereof (paragraph 249, lines 1-9; Figs. 1-2), wherein the first side of the rear panel (16) is fastenable to the first side of the first front panel (32) through a first wing band (153) a) connected to the first side of the rear panel (16) (paragraph 269, lines 1-8; Fig. 2), b) looping through a first ring (151) connected to the first side of the first front panel (32) (paragraph 269, lines 1-4; see Fig. 1) and c) attaching to the rear panel (16) (paragraph 269, lines 1-12: the cam strap 153 attaches to D-ring 155 via main strap 161 on rear panel 16; Fig. 1), 
and wherein the second side of the rear panel (16) is fastenable to the second side of the second front panel (32) through the second wing band (153) a) connected to the second side of the rear panel (16) (paragraph 269, lines 1-8; Fig. 2), b) looping through a second ring (151) connected to the second side of the second front panel (34) (paragraph 269, lines 1-4; see Fig. 1) and c) attaching to the rear panel (16) (paragraph 269, lines 1-12: the cam strap 153 attaches to D-ring 155 via main strap 161 on rear panel 16; Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 8,552,847) in view of Shagdar (US 2017/0354530).
Regarding claim 1, Hill discloses a tactile stimulation providing apparatus (114) in a form of a vest (see Fig. 4 for example), the tactile stimulation providing apparatus (114) comprising: 
a first front panel including a plurality of actuators (116) arranged between a first side and a second side thereof (Col. 9, lines 30-36, the vest includes two front side portions, and a backside; Figs. 1 and 4); 
a second front panel including a plurality of actuators (116) arranged between a first side and a second side thereof (Col. 9, lines 30-36, the vest includes two front side portions, and a backside; Figs. 1 and 4);
and a rear panel including a plurality of actuators (116) arranged between a first side and a second side thereof (Col. 9, lines 30-36, the vest includes two front side portions, and a backside; Figs. 1 and 4).
Hill fails to disclose that the first and second front panels are fastenable, and that the rear panel is fastenable to one side respectively of the first front panel and the second front panel.
However, Shagdar teaches a vest (10) including a first front panel (left portion 62) (paragraph 47, lines 1-3; Fig. 4), a second front panel (right portion 62) (paragraph 47, lines 1-3; Fig. 4), and a rear panel (20) (paragraph 48, lines 1-4; Fig. 3), wherein the first side of the second front panel (right 62) is fastenable to the second side of the first front panel (left 62) by fasteners on either side (66, 68) (paragraph 47, lines 1-5; Fig. 4), 
and wherein the first side of the rear panel (i.e. left side of 20 when viewed in Fig. 4) is fastenable to the first side of the first front panel (left 62) through a first wing band (80) a) connected to the first side of the first front panel (see Fig. 4; paragraph 46, lines 1-6: band 80 connects to the left element 62), b) looping through a first ring (36) connected to the first side of the rear panel (paragraph 50, lines 1-10; Fig. 4) and c) attaching to the first front panel (paragraph 50, lines 1-10; Fig. 4: band 80 connects to the front panel 62 at the side thereof, and Velcro fasteners on band 80 is connected to the front panel 62 at respective sides of the front panel, and Velcro fasteners on band 80 (see for example 86 and 52 in Fig. 4) connect to a portion of the same band attached to the front panel after the wing band loops through the ring, thereby the wing band indirectly couples back to the first front panel via the other end of the band, via the attachment of the wing band to the front panel, see also Fig. 2 which shows the wing band end overlapping on the front panel), 
and the second side of the rear panel (i.e. the right side of 20 when viewed from Fig. 4) is fastenable to the second side of the second front panel (right 62) through a first wing band (80) a) connected to the first side of the first front panel (see Fig. 4; paragraph 46, lines 1-6: band 80 connects to the right element 62), b) looping through a first ring (36) connected to the second side of the rear panel (paragraph 50, lines 1-10; Fig. 4) and c) attaching to the second front panel (paragraph 50, lines 1-10; Fig. 4: band 80 connects to the front panel 62 at the side thereof, and Velcro fasteners on band 80 is connected to the front panel 62 at respective sides of the front panel, and Velcro fasteners on band 80 (see for example 86 and 52 in Fig. 4) connect to a portion of the same band attached to the front panel after the wing band loops through the ring, thereby the wing band indirectly couples back to the first front panel via the other end of the band, via the attachment of the wing band to the front panel, see also Fig. 2 which shows the wing band end overlapping on the front panel; and paragraph 41, lines 1-8, waist band 80 attach each of the first and second front panels to opposite sides of the rear panel; Figs. 4 and 9A). Shagdar further teaches that the fastener (66, 68) which connects the first and second front panels (62) allows for closure of the opening (76) of the vest (10) (paragraph 40, lines 1-5), and that the wing bands (80) attaching the first front and rear panels and the second front and rear panels allow for circumferential size adjustment of the vest (10) (paragraph 41, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connections of the first, second, and rear panels of the vest of the tactile stimulation providing apparatus disclosed by Hill with the connections of the vest taught by Shagdar to allow for the enclosure of the front opening of the vest after donning by the user, and to additionally allow for circumferential adjustment of the vest by the fasteners connecting each front panel to the rear panel.
Regarding claim 3, Hill in view of Shagdar disclose the tactile stimulation providing apparatus of claim 1, as discussed above.
Modified Hill discloses the apparatus further comprising: 
a first detachable wing band member (86 of Shagdar) located at one end of a front surface of the first wing band (left 80 in Fig. 9A of Shagdar) (Shagdar: paragraph 61, lines 1-4; Figs. 4 and 9A); 
a second detachable wing band member (84 of Shagdar) located on a front surface of the first front panel (left 62 of Fig. 9A of Shagdar), the second detachable wing band member (84 of Shagdar) being detachable from the first detachable wing band member (86 of Shagdar) (see paragraph 49, lines 8-10 and paragraph 63 of Shagdar); 
a third detachable wing band member (86 of Shagdar) located at one end of a front surface of the second wing band (right 80 in Fig. 9A of Shagdar) (Shagdar: paragraph 61, lines 1-4; Figs. 4 and 9A); 
and a fourth detachable wing band member (84 of Shagdar) located on a front surface of the second front panel (right 62 of Fig. 9A of Shagdar) (Shagdar: paragraph 61, lines 1-4; Figs. 4 and 9A), the fourth detachable wing band member (84 of Shagdar) being detachable from the third detachable wing band member (86 of Shagdar) (see paragraph 49, lines 8-10 and paragraph 63 of Shagdar).  
Regarding claim 5, Hill in view of Shagdar disclose the tactile stimulation providing apparatus of claim 3, as discussed above.
Modified Hill further discloses wherein the second detachable wing band member (84 of Shagdar) extends from the front surface of the first front panel (left 62 of Fig. 9A of Shagdar) to be located on the front surface of the first wing band (left 80 in Fig. 9A of Shagdar), and the fourth detachable wing band member (84 of Shagdar) extends from the front surface of the second front panel (right 62 of Fig. 9A of Shagdar) to be located on the front surface of the second wing band (right 80 in Fig. 9A of Shagdar) (see Figs. 4 and 9A of Shagdar: the second and fourth detachable members 84 are located at respective front surfaces of the first and second front panels 62, and extends along wing band 80 towards first and third detachable members 86).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 8,552,847) in view of Shagdar (US 2017/0354530), as applied to claim 3 above, in further view of Colchie (US 2016/0317899).
Regarding claim 4, Hill in view of Shagdar disclose the tactile stimulation providing apparatus of claim 3, as discussed above.
Modified Hill fails to disclose wherein a width of a first end of the first wing band is greater than that of the inner circumference of the first ring, and  10a width of a first end end of the second wing band is greater than that of the inner circumference of the second ring.  
However, Colchie teaches a wing band (104) and a ring (108) wherein a width of a first end (106) of the wing band (104) is greater than that of the inner circumference of the ring (108) so that the wing band (104) does not inadvertently slide back through the ring (paragraph 34, lines 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the free end of the first and second wing bands disclosed by modified Hill to include a wider portion as compared to the first and second rings, as taught by Colchie, in order to ensure that the wing bands do not inadvertently slide back through the rings.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 8,552,847) in view of Shagdar (US 2017/0354530), as applied to claim 5 above, in further view of Silverberg (US 2016/0135517).
Regarding claim 6, Hill in view of Shagdar disclose the tactile stimulation providing apparatus of claim 5, as discussed above.
Modified Hill fails to disclose the tactile stimulation providing apparatus further comprising: a fifth detachable wing band member located at one end of a rear surface of the first wing band, the fifth detachable wing band member being detachable from 25the second detachable member; and a sixth detachable wing band member located at one end of a rear surface of the second wing band, the sixth detachable wing band member being detachable from the fourth detachable member. 
However, Silverberg teaches a strap (283) with a double-sided Velcro hook fastener (282) (paragraph 101, lines 1-6; Fig. 20). Silverberg further teaches that the double-sided nature of the hook fasteners (282) located at an end of the strap (283) allow for greater flexibility and options for securing the device (270) to the user to accommodate different user sizes (see paragraph 102: “additional flexibility is afforded” and “accommodate a larger torso/waist”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first wing band and the second wing band of modified Hill to include respective fifth and sixth detachable wing band members on the rear surfaces of each wing band as taught by Silverberg, in order to provide greater flexibility and options for securing the device to the user, especially to accommodate different user sizes by attaching the fifth and sixth detachable wing band members located on the rear side of the wing bands to respective second and fourth wing band detachable members.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 8,552,847) in view of Shagdar (US 2017/0354530) and Silverberg (US 2016/0135517), as applied to claim 6 above, in further view of Boston (US 2015/0059070).
Regarding claim 7, Hill in view of Shagdar and Silverberg disclose the tactile stimulation providing apparatus of claim 6, as discussed above.
Modified Hill fails to disclose a seventh detachable wing band member located between the fifth detachable wing band member and a second end of the first wing band on the rear surface of the first wing band, the seventh detachable wing band member 5being detachable from the second detachable wing band member; and an eighth detachable wing band member located between the sixth detachable wing band member and a second end of the second wing band on the rear surface of the second wing band, the eighth detachable wing band member being detachable from the fourth detachable wing band member.  
However, Boston teaches a plurality of horizontally spaced hook and loop fastener strips (12) on torso strapping members (20, 21) (Fig. 3; paragraph 39, lines 1-8) for the purpose of providing additional adjustment to the device (paragraph 39, lines 13-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear surface of each of the wing bands disclosed by modified Hill to include at least seventh and eighth detachable wing band members on respective wing bands located between respective fifth and sixth detachable wing band members and a second of the wing band, as taught by Boston, in order to provide additional adjustment capability to the device, sizes by providing attachment of the seventh and eighth detachable wing band members located on the rear side of the wing bands to respective second and fourth detachable wing band members.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 8,552,847) in view of Shagdar (US 2017/0354530) and Feng (US 2018/0161615).
Regarding claim 8, Hill discloses a tactile stimulation providing apparatus (114) in a form of a vest (see Fig. 4 for example), the tactile stimulation providing apparatus (114) comprising: 
a first front panel including a plurality of actuators (116) arranged between a first side and a second side thereof (Col. 9, lines 30-36, the vest includes two front side portions, and a backside; Figs. 1 and 4); 
a second front panel including a plurality of actuators (116) arranged between a first side and a second side thereof (Col. 9, lines 30-36, the vest includes two front side portions, and a backside; Figs. 1 and 4);
and a rear panel including a plurality of actuators (116) arranged between a first side and a second side thereof (Col. 9, lines 30-36, the vest includes two front side portions, and a backside; Figs. 1 and 4).
Hill fails to disclose that the first and second front panels are fastenable, and that the rear panel is fastenable to one side respectively of the first front panel and the second front panel.
However, Shagdar teaches a vest (10) including a first front panel (left portion 62) (paragraph 47, lines 1-3; Fig. 4), a second front panel (right portion 62) (paragraph 47, lines 1-3; Fig. 4), and a rear panel (20) (paragraph 48, lines 1-4; Fig. 3), wherein the first side of the second front panel (right 62) is fastenable to the second side of the first front panel (left 62) by fasteners on either side (66, 68) (paragraph 47, lines 1-5; Fig. 4), 
and wherein the first side of the rear panel (i.e. left side of 20 when viewed in Fig. 4) is fastenable to the first side of the first front panel (left 62) through a first wing band (80) a) connected to the first side of the first front panel (see Fig. 4; paragraph 46, lines 1-6: band 80 connects to the left element 62), b) looping through a first ring (36) connected to the first side of the rear panel (paragraph 50, lines 1-10; Fig. 4) and c) attaching to the first front panel (paragraph 50, lines 1-10; Fig. 4: band 80 connects to the front panel 62 at the side thereof, and Velcro fasteners on band 80 is connected to the front panel 62 at respective sides of the front panel, and Velcro fasteners on band 80 (see for example 86 and 52 in Fig. 4) connect to a portion of the same band attached to the front panel after the wing band loops through the ring, thereby the wing band indirectly couples back to the first front panel via the other end of the band, via the attachment of the wing band to the front panel, see also Fig. 2 which shows the wing band end overlapping on the front panel), 
and the second side of the rear panel (i.e. the right side of 20 when viewed from Fig. 4) is fastenable to the second side of the second front panel (right 62) through a first wing band (80) a) connected to the first side of the first front panel (see Fig. 4; paragraph 46, lines 1-6: band 80 connects to the right element 62), b) looping through a first ring (36) connected to the second side of the rear panel (paragraph 50, lines 1-10; Fig. 4) and c) attaching to the second front panel (paragraph 50, lines 1-10; Fig. 4: band 80 connects to the front panel 62 at the side thereof, and Velcro fasteners on band 80 is connected to the front panel 62 at respective sides of the front panel, and Velcro fasteners on band 80 (see for example 86 and 52 in Fig. 4) connect to a portion of the same band attached to the front panel after the wing band loops through the ring, thereby the wing band indirectly couples back to the first front panel via the other end of the band, via the attachment of the wing band to the front panel, see also Fig. 2 which shows the wing band end overlapping on the front panel; and paragraph 41, lines 1-8, waist band 80 attach each of the first and second front panels to opposite sides of the rear panel; Figs. 4 and 9A). Shagdar further teaches that the fastener (66, 68) which connects the first and second front panels (62) allows for closure of the opening (76) of the vest (10) (paragraph 40, lines 1-5), and that the wing bands (80) attaching the first front and rear panels and the second front and rear panels allow for circumferential size adjustment of the vest (10) (paragraph 41, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connections of the first, second, and rear panels of the vest of the tactile stimulation providing apparatus disclosed by Hill with the connections of the vest taught by Shagdar to allow for the enclosure of the front opening of the vest after donning by the user, and to additionally allow for circumferential adjustment of the vest by the fasteners connecting each front panel to the rear panel.
Modified Hill fails to discloses wherein the rear panel further includes a first wing band connected to one side thereof and a second wing band connected to the other side thereof, 15wherein the first front panel further includes a first ring connected to one side thereof, and the second front panel further includes a second ring connected to the other side thereof.
However, Feng teaches a vest which includes a rear panel (20) (paragraph 24, lines 1-3) including a first wing band (right section 222 of strap 22 in Fig. 4) connected to one side thereof (paragraph 24, lines 6-11 and paragraph 26, lines 12-15; Fig. 1), and a second wing band (left section 222 of strap 22 in Fig. 4) connected to the other side thereof (paragraph 24, lines 6-11 and paragraph 26, lines 12-15; Fig. 1), and a front panel (30) (paragraph 24, lines 1-3) with a first ring and a second ring connected on opposite sides thereof (see annotated Fig. 1 below).

    PNG
    media_image1.png
    528
    488
    media_image1.png
    Greyscale

Given that Hill, Shagdar, and Feng are all directed to vests to be worn on a torso of a user, and further that Shagdar and Feng disclose adjustable assemblies including the claimed ring/wing band arrangements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the configuration of the rings and wing bands could be reversed, as taught by Feng, such that the rings are located on the front panel and the wing bands are located on the rear panel, such a configuration amounting to an alternative arrangement of the fastening structures, wherein the analogous ring/wing assemblies relied upon in Shagdar and Feng each provide a similar function in detachably connecting front and rear portions of a wearable vest assembly.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 8,552,847) in view of Shagdar (US 2017/0354530) and Feng (US 2018/0161615), as applied to claim 8 above in further view of Perrine (US 2013/0065210) and Boston (US 2015/0059070).
Regarding claim 9, Hill in view of Shagdar and Feng disclose the tactile stimulation providing apparatus of claim 8, as discussed above.
Modified Hill discloses first and second wing bands (Shagdar: right and left elements 80 in Fig. 9C) with a respective detachable wing band member (i.e. 84 or 86 of Shagdar).
However, modified Hill fails to disclose wherein the first wing band includes a first detachable wing band member located at a first end a rear surface of the first wing band and a second detachable wing band member located between the first detachable wing band member and a second end of the first wing band, 25the second wing band includes a third detachable wing band member located on a front surface of the second wing band, a fourth detachable wing band member located at a first end of a rear surface of the second wing band, and a fifth detachable wing band member located between the fourth detachable wing band member and a second end of the second wing band, and  30the rear panel includes a sixth detachable wing band member located on a rear surface of the rear panel, and 40wherein the fourth detachable wing band member is detachable from the sixth detachable wing band member, and the first detachable wing band member is detachable from the third detachable wing band member.
However, Perrine teaches a garment including a system of hook-and-loop fasteners wherein a lower body section (306) includes a detachable member (312), an upper body member (304) which includes left and right wings (see left and right sides of 304 in Fig. 3A respectively containing fastener sections 310 and 314), and one of the wings (left portion of section 304 containing fastener section 310) is attached to the detachable member (312) of the lower body portion (306) by detachable member (310) on one side of the respective wing section (left portion of 304), this respective wing portion further includes an additional detachable member (316) on an opposite side thereof, and in securing the garment to a user, the opposite wing portion (right portion of 304 containing fastener (314) is folded onto top of the other wing portion (left side of 304) to mate a detachable member (314) of the opposite wing portion (right portion of 304) to the detachable member (316) of the other wing portion (left portion of 304) (see the sequence of Figs. 3A-3C for the process of mating the two analogous wing portions; paragraph 49, lines 5-15; paragraph 51, lines 1-9; and paragraph 52, lines 1-5). Perrine further indicates that the hook and loop fastener patches allow for specific adjustment for the user (abstract, lines 6-10), and the wrapping of the two wing portions provides all around support of the garment (abstract, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first wing band (left 80 in Fig. 9C of Shagdar) of modified Hill to include a first detachable wing band member (i.e. 314 of Perrine’s Fig. 3B on Shagdar’s first wing band rear surface) located on a rear surface of the first wing band based on the teachings of Perrine, to further modify the second wing band (right 80 in Fig. 9C of Shagdar)  of modified Hill to include a third detachable wing band member (i.e. 316 of Perrine’s Fig. 3B on a front surface of Shagdar’s wing band) located on a front surface of the second wing band, and a fourth detachable wing band member located at a first end of the front surface of the  second wing band based on the teachings of Perrine (i.e. 310 of Perrine’s Fig. 3A on rear surface of second wing band of Shagdar), and to further modify the rear panel of modified Hill to include a sixth detachable wing band  member on the rear surface of the rear panel (i.e. 312 of Perrine’s Fig. 3A on rear panel 20 of Shagdar) per Perrine’s teachings, wherein the fourth detachable wing band member (i.e. 310 of Perrine’s Fig. 3A on rear surface of second wing band of Shagdar) is detachable from the sixth detachable wing band member (i.e. 312 of Perrine’s Fig. 3A on rear panel 20 of Shagdar), and the first detachable wing band member (i.e. 314 of Perrine’s Fig. 3B on Shagdar’s first wing band rear surface)  is detachable from the third detachable wing band member (i.e. 316 of Perrine’s Fig. 3B on a front surface of Shagdar’s wing band) as additionally taught by Perrine, in order to allow for specific adjustment for the user, and provide all around support of the garment on the user’s body.
Further modified Hill fails to disclose a second detachable wing band member located between the first detachable wing band member and a second end of the first wing band and a fifth detachable wing band member located between the fourth detachable wing band member and a second end of the second wing band.
However, Boston teaches a plurality of horizontally spaced hook and loop fastener strips (12) on torso strapping members (20, 21) (Fig. 3; paragraph 39, lines 1-8) for the purpose of providing additional adjustment to the device (paragraph 39, lines 13-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear surface of each of the first wing band and the second wing band disclosed by modified Hill to include at least second and fifth detachable wing band members on respective wing bands located between respective first and fourth detachable wing band members and a second side of the wing band, as taught by Boston, in order to provide additional adjustment capability to the device, sizes by providing attachment of the second and fifth detachable members located on the rear side of the wing bands to respective third and sixth detachable members.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Hughes (US 9,874,423) is cited for its relevant hook-and-loop enclosure connecting at the front panel of the vest as illustrated in Figure 1
-Limpiscasti (US 2017/0160058) is cited for its relevant hook-and-loop enclosure connecting at the front panel of the vest as illustrated in Figure 1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785